Title: To Thomas Jefferson from Abbé Morellet, [9 September? 1786]
From: Morellet, Abbé
To: Jefferson, Thomas



Samedi [9 Sep.? 1786]

J’ai recû Monsieur avant hier votre morceau. Je l’ai traduit hier et j’apprens ce matin ou plutot je vois en recevant des feuilles de l’imprimeur que l’endroit auquel ce changement est relatif est tiré ainsi que deux feuilles suivantes qu’on a tirées toutes à la fois parce qu’on en avoit accumulé plusieurs. Je ne vois plus de moyen d’employer ce que vous m’envoyés qu’en le mettant en postscriptum ou addition à la fin du volume. Je vous l’envoye en attendant, pour que vous jugies si j’ai bien saisi votre idée. J’ai été forcé aussi d’adoucir l’endroit des theologiens dans la crainte de nos censeurs qui me refuseroient la permission d’imprimer des choses trop claires. Vous etes bien heureux d’etre citoyen d’un pays libre et de pouvoir travailler vous même comme vous faites à etendre sa liberte. Ayes la bonté de me faire parvenir l’original anglois de l’acte de tolérance afin qu’il trouve sa place à l’article ou vous traités si bien ce sujet dont il me paroit que l’imprimeur s’approche beaucoup après m’avoir fait languir si longtems. Agrées mes très humbles respects et les sentimens que vous merités de tous ceux qui aiment et admirent les talens et les vertus employés à faire le bonheur des hommes.
 